— Orders, Surrogate’s Court, New York County (Troy K. Webber, S.), entered on or about October 7, 2009 and November 9, 2009, which granted the motion by the executors of the estate of Rose Faggen to dismiss the petition to compel an accounting of the estate of Celia Faggen, unanimously affirmed, without costs.
Petitioner seeks to compel an accounting of the estate of Celia Faggen, who died in 1980, by co-fiduciaries of the estate of decedent Rose Faggen. Rose Faggen was the executrix of decedent Harold Faggen who, in turn, was the executor of Celia Faggen’s estate. A compelled accounting by fiduciaries thrice removed from the subject estate is not authorized by the Surrogate’s Court Procedure Act (see SCPA 2207; Matter of Griffin, 170 Misc 1066 [1939] [construing predecessor to SCPA 2207]).
*572In view of the foregoing, the issue of petitioner’s concession during colloquy in the Surrogate’s Court is moot. Concur— Mazzarelli, J.P., Andrias, Catterson, Moskowitz and Román, JJ.